UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ORLY TAITZ,                         )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )  Civil Action No. 11-1421 (RCL)
KATHY RUEMMLER,                     )
WHITE HOUSE COUNSEL,                )
                                    )
      Defendant.                    )
____________________________________)

                                   MEMORANDUM AND ORDER

        Before the Court is defendant’s motion to dismiss [4]. Upon consideration of defendant’s

motion, plaintiff’s opposition [5], the entire record herein, and the applicable law, the Court will

grant the motion.

        As part of her Sisyphean quest to prove that President Barack Obama is using a fake

Social Security number and a forged birth certificate, plaintiff filed the instant Complaint [1].

Plaintiff seeks access under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, to the

two certified copies of the original long form birth certificate of Barack Obama 1 currently in

possession of the defendant, White House Counsel Kathy Ruemmler. The defendant filed the

instant motion to dismiss, arguing that FOIA does not apply to the White House Counsel’s

office. This Court agrees. The Act only applies to agencies, and while the textual definition of

“agency” contained in 5 U.S.C. § 552(f) is seemingly broad enough to cover any Executive

agency, the Supreme Court has long held that the President’s personal staff and advisors are not

“agencies” subject to FOIA requests. Kissinger v. Reporters Comm. for Freedom of the Press,

1
 The President released his long-form birth certificate on April 27, 2011, and posted a copy on the White House
Web site. The certificate confirms the President’s birth in Honolulu, Hawaii. See Michael D. Shear, “With
Document, Obama Seeks to End ‘Birther’ Issue,” The New York Times, Apr. 28, 2011, at A1.

                                                      1
445 U.S. 136, 156 (1980). So long as the entities or advisors in question “wield[] substantial

authority independently of the President,” they are not subject to FOIA.               Citizens for

Responsibility and Ethics in Washington v. Office of Admin., 566 F.3d 219, 222 (D.C. Cir. 2009)

(quotation marks omitted). The White House Counsel’s Office is one such office that is not

subject to FOIA, because the Office’s sole responsibility is to render legal advice to the

President. See Nat’l Security Archive v. Archivist of the United States, 909 F.2d 541, 545 (D.C.

Cir. 1990). Indeed, this Court as recently as last year noted that “the White House Counsel’s

Office [has] been excluded from FOIA’s definition of agency . . . .” Alexander v. FBI, 691 F.

Supp. 2d 182, 189 (D.D.C. 2010). Plaintiff thus cannot seek relief against the defendant under

FOIA.

        Plaintiff argues that because the defendant’s predecessor participated in a press

conference during which he, Director of Communications Dan Pfeiffer, and Press Secretary Jay

Carney announced the release of the birth certificate and Mr. Pfeiffer’s intent to safeguard the

certificate for the President, the defendant’s predecessor exerted sufficient independent authority

from the President to warrant agency treatment under FOIA. Citizens for Responsibility and

Ethics in Washington, 566 F.3d at 222. But plaintiff provides no indication that the defendant’s

predecessor and other participants in the press conference acted without the President’s direction.

There is no reason to believe that the Office of the White House Counsel’s involvement in the

release and continued retention of the birth certificate is independent in any sense or outside the

traditional auspices of the office. Plaintiff’s entire argument for application of FOIA to this case

is simply a restatement of her conclusory allegations that the President and his Administration

are committing a fraud. Such threadbare assertions are irrelevant to the status of the White

House Counsel’s Office as an entity exempt from FOIA. It is therefore hereby



                                                 2
       ORDERED that defendant’s motion to dismiss is GRANTED, and plaintiff’s suit is

dismissed with prejudice.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on October 17, 2011.




                                             3